Citation Nr: 1233305	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-10 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from January 1976 to November 1992.  Thereafter, he served with Reserve components until June 1994. 

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that in pertinent part denied a total disability rating based on individual unemployability due to service-connected disability (hereinafter: TDIU).  While the rating decision also adjudicated other issues, the Veteran's notice of disagreement addresses only the TDIU claim.

In March 2009, the Veteran withdrew his request for a hearing before a Veteran's Law Judge.  

Since the most recent supplemental statement of the case (SSOC) was issued, new evidence was received along with a waiver of the Veteran's right to initial RO consideration.  Thus, a remand will not be necessary for this procedural safeguard; however, the case must nevertheless be remanded for other development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  These criteria have been met, as the service-connected disabilities currently combine to 80 percent; however, no physician has addressed the likelihood that service-connected disabilities alone would preclude securing or following a substantially gainful occupation.  

The Veteran has submitted evidence that he is unemployable for Social Security Administration (SSA) purposes; however, those disability criteria differ from VA's criteria for TDIU.  The Veteran has also submitted several private medical reports that find him unemployable; however, in each report, a non-service-connected disability is also considered.  VA may grant TDIU for service-connected disabilities only.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should arrange for a physician (an M.D.) to examine the Veteran and then offer a medical opinion.  The physician is asked to do the following:

I.  Note a review of the claims files.  As of this writing, the claims file reflects that service connection is in effect for degenerative disc disease of the lumbar spine with radiculopathy, major depression, hypertension, and for left ankle sprain/tendonitis/heel spur.  The combined rating is 80 percent. 

II.  Elicit a history of relevant symptoms from the Veteran, examine him, and then offer an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that all service-connected disabilities would prevent the Veteran from securing and following a substantially gainful occupation. 

The physician should offer a rationale for any conclusion in a legible report. 

2.  Following the above, the AMC should review all relevant evidence and re-adjudicate the TDIU claim.  Following that action, if the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause may have adverse consequences on this claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


